PER CURIAM.
This case is now before this court for the second time. The opinion of this court on the first writ of error contains a full statement of the case. De Bary v. Souer, 41 C. C. A. 417, 101 Fed. 425. The case is now here on the same facts. No new material question is raised. It is well settled that questions once considered and decided by an appellate court will not be re-exainined on a subsequent appeal or writ of error in the same case. Railway Co. v. Wilder, 41 C. C. A. 305, 101 Fed. 198; Supervisors v. Kennicott, 94 U. S. 498, 24 L. Ed. 260. The judgment of the circuit court is affirmed.